DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the claims
The amendments received on 04 November, 2022 have been acknowledged and entered. Applicant has amended claims 1, 5, 13, 15, and 19. Claims 2, 4, 10, 14, and 18 are cancelled. Claims 1, 3, 5-9, 11-13, 15-17, and 19-20 are pending.

Claim Objections
Claims 3 and 15 are objected to because of the following informalities:  
	In claim 3, line 1, “claim 2” should read “claim 1.”
           	In claim 15, line 4, “uthe” should read “the.”
Appropriate correction is required.

Responses to Arguments
Applicant’s amendments and arguments filed 04 November, 2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.  In response to Applicant’s arguments, the Examiner respectfully disagrees. 
Regarding claims 1, 13, and 15, Applicant asserts that “[f]irst, the instant claims do not recite a mathematical concept. The October Update states that "[a] claim does not recite a mathematical concept... if it is only based on or involves a mathematical concept." See page 3. Accordingly, while claim 1 may include computer processing of sensor data, at most, such limitations are only based on or involve a mathematical concept. Second, amended claim 1 does not recite a mental process. The October Update states that "Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations." See page 7. In the case of amended claim 1, the computer- implemented method includes multiple steps that result in "applying, by the computing apparatus, a transformation to the one or more corresponding orientations for the first sensor of the plurality of sensors based on the one or more deviations in measurements to compensate for the one or more deviations in measurements while the motion tracking system tracks a motion of the user (at page 7 of response).”  Examiner respectfully disagrees.  Computing step corresponds to the mathematical calculations among Mathematical Relations, Mathematical Formulas or Equations, and Mathematical calculations in mathematical concept.  A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping.  There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation (see MPEP 2016.04(a)(2)C).
Further, determining, determining, and applying steps correspond to the observation, evaluation (or judgement), and observation (or evaluation), respectively in mental process (see MPEP 2106.04(a)(2) and MPEP 2106.04(a): a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)).  Further, the plurality of sensors and motion tracking system are additional elements.  The additional elements of plurality of sensors and motion tracking system are recited at a high-level of generality (MPEP 2106.05(d)).
Further, Applicant specifically alleges that “[i]n response to this challenge, the instant claims recite a solution by which sensor measurements gathered from a predetermined alignment of a plurality of sensors can be used to account for deviations in subsequent measurements after the sensors have been placed on the person. This is an innovative and unconventional solution because it does not rely on magnetometer readings, and can be performed using just the sensor measurements from the motion sensors themselves. Indeed, none of the prior art references cited by the Office teach a plurality of sensors pre-aligned before being placed on a person or aligned according to a predetermined alignment, as recited in the instant claims.  Accordingly, for at least the foregoing reasons, amended claims 1, 13, and 15 as a whole provide an improvement in the technical field of motion tracking (at pages 9-10 of response).”  Examiner respectfully disagrees.  A motion tracking system comprising a computing apparatus and a plurality of sensors, each sensor comprising a gyroscope and an accelerometer is not beyond conventional and generic since a claim for a new abstract idea is still an abstract idea (see MPEP 2106.05(a).I) and an improvement in the abstract idea itself is not an improvement in technology (see MPEP 2106.05(a).II). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the Examiner is nor persuaded by Applicant’s arguments.
Applicant’s arguments filed 04 November, 2022 with respect to the rejection of claims 1, 3, 5-9, 11-13, 15-17, and 19-20 under 35 U.S.C.103 have been fully considered but they are not persuasive.  
Regarding claims 1, 13, and 15, Applicant alleges that the cited prior art does not disclose the limitation of “determining, by the computing apparatus, a first orientation for a first sensor of the plurality of sensors aligned according to a predetermined alignment prior to being placed on a person.”  Examiner respectfully disagrees.  Erivantcev discloses the above feature.  Erivantcev discloses that typically, the measurements of the sensor devices (111-119) are calibrated for alignment with a common reference system, such as a coordinate system (100) (para. [0037]).  Thus, the above embodiment discloses the limitation, “determining, by the computing apparatus, a first orientation for a first sensor of the plurality of sensors aligned according to a predetermined alignment prior to being placed on a person.”
Further, regarding claims 6-7, Applicant alleges that “Erivantcev is a deficient reference for at least the foregoing reasons stated.  Kao fails to remedy the deficiencies of Erivantcev as it discloses a calibration method for vehicular navigation that utilizes an "absolute heading sensor" which is disclosed to be a magnetic compass or geomagnetic field sensor (see col. 4, line 30-32).  Thus, Kao actually utilizes the very magnetic-based sensor technique that the instant application recognizes as being prone to error, and for which the claimed subject matter provides an alternative and better solution for sensor calibration. Accordingly, Kao is a deficient reference for at least the same reasons as Erivantcev, (at page 12 of response).” Examiner respectfully disagrees.  When combining reference to support an obviousness rejection, the Examiner is not required to incorporate all features of Kao into Erivantcev. Rather, a person of ordinary skill in the art, upon reviewing Kao, would be motivated to modify Erivantcev to incorporate feature of heading difference of Kao, since feature of heading difference provides the advantageous feature of a plurality of sensor modules having inertial measurement units and attached to different parts of a use.  See MPEP 2145 III, which notes that “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art."  Applicant further alleges that claims 3, 5-9, 11-12, 16-17, and 19-20 are allowable in view of their dependency on claims 1, 13, and 15. Claims 3, 5-9, 11-12, 16-17, and 19-20 are rejected as being unpatentable over Erivantcev, Schuster, and Kao.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-9, 11-13, 15-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 11, 3, 5-9, 11-13, 15-17, and 19-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1 the pertinent portion pertaining to the abstract idea is bolded:
Claim 1. A method for adjusting a motion tracking system comprising a computing apparatus and a plurality of sensors, each sensor comprising a gyroscope and an accelerometer, the method, comprising: 
(a) determining, by the computing apparatus, a first orientation for a first sensor of a plurality of sensors aligned according to a predetermined alignment prior to being placed on 5a person; 
(b) computing, by the computing apparatus, one or more deviations in measurements of the first sensor of the plurality of sensors based on the first orientation; 
(c) determining, by the computing apparatus, one or more corresponding orientations for the first sensor of the plurality of sensors after being placed on a person; and 
10(d) applying, by the computing apparatus, a transformation to the one or more corresponding orientations for the first sensor of the plurality of sensors based on the one or more deviations in measurements to compensate for the one or more deviations in measurements while the motion tracking system tracks a motion of the user.  
The bolded abstract idea is a mental process and a mathematical concept. 
Step 2A: Prong 2
The limitation of “determining, by a computing apparatus, a first orientation for a first sensor of a plurality of sensors aligned according to a predetermined alignment prior to being placed on 5a person,” “determining, by the computing apparatus, one or more corresponding orientations for the first sensor of the plurality of sensors after being placed on a person,” “applying, by the computing apparatus, a transformation to the one or more corresponding orientations for the first sensor of the plurality of sensors based on the one or more deviations in measurements to compensate for the one or more deviations in measurements while the motion tracking system tracks a motion of the user,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, other than reciting “a computing apparatus,” nothing in the claim element precludes the step from practically being performed in the mind.  The limitation of “computing, by the computing apparatus, one or more deviations in measurements of the first sensor of the plurality of sensors based on the first orientation” is mathematical concept.  For example, “determining, by a computing apparatus, a first orientation for a first sensor of a plurality of sensors aligned according to a predetermined alignment prior to being placed on 5a person” in the context of this claim may encompass observing the first orientation for the first sensor. Similarly, “determining, by the computing apparatus, one or more corresponding orientations for the first sensor of the plurality of sensors after being placed on a person” in the context of this claim may encompass evaluating (or judging) one or more corresponding orientations for the first sensor. For example, “applying, by the computing apparatus, a transformation to the one or more corresponding orientations for the first sensor of the plurality of sensors based on the one or more deviations in measurements to compensate for the one or more deviations in measurements while the motion tracking system tracks a motion of the user” in the context of this claim encompasses the performing observation (or evaluation) regarding a transformation to the one or more corresponding orientations for the first sensor. For example, “computing, by the computing apparatus, one or more deviations in measurements of the first sensor of the plurality of sensors based on the first orientation” in the context of this claim encompasses calculating one or more deviations in measurements of the first sensor.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and mathematical concept, then it falls within the “Mental Processes” and “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (MPEP 2106.04(a)(2)). 
This judicial exception is not integrated into a practical application. In particular, the specification details use of a generic computing unit to perform the method–using a processor to perform determining, computing, determining, and applying steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of mental process and mathematical calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the plurality of sensors, motion tracking system,  gyroscope, and accelerometer are additional elements.  The additional elements of  plurality of sensors, motion tracking system, gyroscope, and accelerometer are recited at a high-level of generality (MPEP 2106.05(d)).
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using a processor to perform determining, computing, determining and applying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide statutory eligibility; the claim is not patent eligible. 
Regarding claim 13, independent claim 13 similarly recites “[a] motion tracking system comprising: (a) a computing apparatus comprising at least one processor, at least one memory and a communications module for transmitting and receiving data; (b) a plurality of sensors configured to provide, to the computing apparatus, orientation data, each sensor comprising a gyroscope and an accelerometer; and the computing apparatus is programmed to: (i) determine a first orientation for a first sensor of the plurality of sensors aligned according to a predetermined alignment prior to being placed on a person; (ii) compute one or more deviations in measurements of the first sensor of the plurality of sensors based on the first orientation; (iii) determine one or more corresponding orientations for the first sensor of the plurality of sensors after being placed on the person; and (iv) apply a transformation to the one or more corresponding orientations for the first sensor of the plurality of sensors based on the one or more deviations in measurements to compensate for the one or more deviations in measurements while the motion tracking system tracks a motion of the user,” which amount to an abstract idea as discussed above with respect to claim 1. Further, the plurality of sensors, at least one processor, at least one memory, communication module, and motion tracking system, gyroscope, and accelerometer are additional elements.  The additional elements of plurality of sensors, at least one processor, memory, communication module, motion tracking system, gyroscope, and accelerometer are recited at a high-level of generality (MPEP 2106.05(d)).  Thus, the claim recites an abstract idea.
Regarding claim 15, independent claim 15 similarly recites “[a] method for adjusting operation of a motion tracking system comprising a computing apparatus and a plurality of sensors, each sensor comprising a gyroscope and an accelerometer, the method, comprising: (a) determining, by the computing apparatus, a first orientation of the plurality of sensors 10aligned prior to being placed on a user; (b) determining, by the computing apparatus, a second orientation of the plurality of sensors after being placed on said user; and (c) computing, by the computing apparatus, whether the plurality of sensors is placed on said person according to a predetermined sensor arrangement based on both the first and 15second orientations of the plurality of sensors; and (d) adjusting, by the computing apparatus, operation of the motion tracking system based on a determination of whether the plurality of sensors is placed on said person according to the predetermined sensor arrangement to compensate for one or more deviations in measurements while the motion tracking system tracks a motion of the user,” which amount to an abstract idea as discussed above with respect to claim 1. Further, the additional elements of plurality of sensors and motion tracking system are recited at a high-level of generality (MPEP 2106.05(d)).  Further, the additional elements of plurality of sensors, motion tracking system, computing apparatus, gyroscope, and accelerometer are additional elements. The additional elements of  plurality of sensors, motion tracking system, computing apparatus, gyroscope, and accelerometer are recited at a high-level of generality (MPEP 2106.05(d)). Thus, the claim recites an abstract idea.
The claims 13 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining, computing, determining, and applying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, independent claims 13 and 15 are also not patent eligible.
Regarding claims 3, 9, 12, and 16 
The plurality of sensors are additional elements.  The additional elements of plurality of sensors are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claims 6, 7, and 17
The computing apparatus and sensors are additional elements.  The additional element of computing device and sensors are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 11
The magnetometer and plurality of sensors are additional elements.  The additional element of magnetometer and plurality of sensors are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Regarding claim 19
The motion tracking system and plurality of sensors are additional elements.  The additional elements of motion tracking system and plurality of sensors are recited at a high-level of generality (MPEP 2016.04(a)(2)).
Dependent claims 3-9, 11-12, 16-17, and 19-20 are likewise also not patent eligible.  The limitations of claims 3-9, 11-12, 16-17, and 19-20 are also directed to the mental process and mathematical concept judicial exception and therefore there are no additional elements in claims 3-9, 11-12, 16-17, and 19-20 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8,-9, 11-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erivantcev et al et al. (US 2019/0212359 A1, hereinafter referred to as “Erivantcev”) in view of Schuster (US 2018/0070864 A1, hereinafter referred to as “Schuster”).
Regarding claim 1, Erivantcev teaches a method for adjusting a motion tracking system comprising a computing apparatus and a plurality of sensors, each sensor comprising a gyroscope and an accelerometer (para. [0073]: typically, an IMU (e.g., 131 or 121) in a module (e.g., 113 or 111) generates acceleration data from accelerometers, angular velocity data from gyrometers/gyroscopes, and/or orientation data from magnetometers), the method comprising (a) determining, by the computing apparatus, a first orientation for a first sensor of the plurality of sensors aligned according to a predetermined alignment prior to being placed on 5a person (para. [0035]: in FIG. 1, a user wears a number of sensor devices (111, 113, 115, 117 and 119). Each of the sensor devices (111-119) has an inertial measurement unit (IMU) to determine its orientation. Thus, the sensor devices (111-119) track the orientations of portions of user that are movable relative to the torso (101) of the user and relative to each other, such as the head (107), the upper arms (103 and 105), and the hands (106 and 108); para. [0036]: computing device (141); para. [0037]: typically, the measurements of the sensor devices (111-119) are calibrated for alignment with a common reference system, such as a coordinate system (100)); (b) computing, by the computing apparatus, one or more deviations in measurements of the first sensor of the plurality of sensors based on the first orientation (para. [0036]: computing device (141); para. [0047]: thus, from the measured orientations of the sensor devices (113-119) in the three reference poses illustrated in FIGS. 1-3, the computing device computes the relative orientation change between the reference coordinate system (100) and the measurement space of each of the sensor devices (113-119) subsequently, the relative rotation can be used to calibration the corresponding one of the sensor devices (113-119) such that the calibrated orientation measurements relative to the common reference coordinate system (100)); (c) determining, by the computing apparatus, one or more corresponding orientations for the first sensor of the plurality of sensors after being placed on a person (para. [0036]: computing device (141); para. [0038]: the coordinate system (100) is aligned with a number of directions relative to the user when the user is in the reference pose illustrated in FIG. 1. The direction Z is parallel to the vertical direction from the feet of the user to the head (107) of the user; the direction Y is parallel to the sideway direction from one hand (106) of the user to another hand (108) of the user; and the direction X is parallel to the front-back direction relative to the torso (101) of the user in the reference pose; para. [0047] : see above); and 10(d) applying, by the computing apparatus, a transformation to the one or more corresponding orientations for the first sensor of the plurality of sensors based on the one or more deviations in measurements (para. [0036]: computing device (141); para. [0091]: for example, the rotational transformation of the arm module (115) as measured by the arm module (115) relative to the common reference system (100) can be applied, as a rotation α (161), to a unit direction that is initially along the direction Y to obtain the lengthwise direct R (171) of the arm (105) at the time of the calibration pose of FIG. 5; para. [118]: the rotational transformation of the head module (111) from the reference pose to the calibration pose can be applied to the direction XI (323) to obtain the direction H (301) that faces the front direction). 
Erivantcev does not specifically teach compensating for the one or more deviations in measurements while the motion tracking system tracks a motion of the user.  
However, Schuster teaches compensating for the one or more deviations in measurements while the motion tracking system tracks a motion of the user (para. [0113]: the body sensor network frame of reference can be aligned with the VR display device frame of reference using algebraic quaternion transformations).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the compensating for the one or more deviations such as is described in Schuster into Erivantcev, in order to assess a motion of a captured moving system and methods and systems for measuring and tracking a user's movement (when the moving system is a person) using a set of sensors (para. [0006]).
15 Regarding claim 3, Erivantcev in view of Schuster teaches all the limitation of claim 1, in addition, Erivantcev teaches the one or more deviations are calculated using a first heading of the first orientation for each of the plurality of sensors and the predetermined alignment of the plurality of sensors (para. [0128]: the deviation of the direction VI (321) from the direction VO (311) can be used to identify a direction XI (323) that is in alignment with the front facing direction X of the global coordinate system (100) at the calibration pose of FIG. 12).  
Regarding claim 5, Erivantcev in view of Schuster teaches all the limitation of claim 1, in addition, Erivantcev teaches the transformation adjusts a heading of each of the one or more corresponding orientations in accordance with the one or more deviations (para. [0128]: the deviation of the direction VI (321) from the direction VO (311) can be used to identify a direction XI (323) that is in alignment with the front facing direction X of the global coordinate system (100) at the calibration pose of FIG. 12 ).  
Regarding claim 8, Erivantcev in view of Schuster teaches all the limitation of claim 1, in addition, Erivantcev teaches that the motion tracking system is calibrated without using magnetometer measurements (para. [0062]: a MEMS gyroscope that measures angular velocities; and a magnetometer that measures the magnitude and direction of a magnetic field at a certain point in space. In some embodiments, the IMUs use a combination of sensors in three and two axes (e.g., without a magnetometer)).  
Regarding claim 9, Erivantcev in view of Schuster teaches all the limitation of claim 1, in addition, Erivantcev and Schuster teaches steps (a) - (d) are performed for each sensor of the plurality of sensors (para. [0035]-[0038]; para. [0047]; para. [0091]: para. [118] of Erivantcev; para. [0113] of Schuster: see claim 1 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adjusting operation of the motion tracking system such as is described in Schuster into Erivantcev, in order to assess a motion of a captured moving system and methods and systems for measuring and tracking a user's movement (when the moving system is a person) using a set of sensors (para. [0006]).
Regarding claim 11, Erivantcev in view of Schuster teaches all the limitation of claim 1, in addition, Erivantcev teaches that each sensor of the plurality of sensors further comprises a magnetometer (para. [0073]: see claim 10 above); and the method further includes, prior to the plurality of sensors being placed on 10the person, the following step: not processing measurements of the magnetometers in a sensor fusion algorithm of each sensor of the plurality of sensors; or reducing a weight of the measurements of the magnetometers in the sensor fusion algorithm of each sensor of the plurality of sensors (para. [0062]: see claim 8 above; para. [0151]: the sensor module (111) may include a communication device (123) for a communication link with the computing device (141). The inertial measurement unit (121) of the sensor module (111) may include a micro-electromechanical system (MEMS) gyroscope, a magnetometer, and/or a MEMS accelerometer).  
Regarding claim 1512. Erivantcev in view of Schuster teaches all the limitation of claim 1, in addition,  Erivantcev  teaches that the plurality of sensors are aligned according to the predetermined alignment by steps comprising (para. [0035]; para. [0037]: see claim 1 above): providing a device adapted for introduction of one or more sensors of the plurality of sensors (para. [0035]; para. [0037]: see claim 1 above ); and introducing each sensor of the plurality of sensors into the device (para. [0035]: see claim 1 above).  
20 Regarding claim 13. Erivantcev teaches a motion tracking system comprising: (a) a computing apparatus comprising at least one processor, at least one memory and a communications module for transmitting and receiving data (para. [0065]: microcontroller (139), communication module (123); para. [0074]-[0075]: memory ); (b) a plurality of sensors configured to provide, to the computing apparatus, orientation data, each sensor comprising a gyroscope and an accelerometer (para. [0073]: typically, an IMU (e.g., 131 or 121) in a module (e.g., 113 or 111) generates acceleration data from accelerometers, angular velocity data from gyrometers/gyroscopes, and/or orientation data from magnetometers); and 25the computing apparatus is programmed to (para. [0065]: microcontroller (139), communication module (123); para. [0074]-[0075]: memory): (i) determine a first orientation for a first sensor of the plurality of sensors aligned according to a predetermined alignment prior to being placed on a person (para. [0035]; para. [0037]: see claim 1 above); (ii) compute one or more deviations in measurements of the first sensor of the plurality of sensors based on the first orientation (para, [0047]: see claim 1 above); 30(iii) determine one or more corresponding orientations for the first sensor of the plurality of sensors after being placed on the person (para, [0047]: see claim 1 above); and 29 (iv) apply a transformation to the one or more corresponding orientations for the first sensor of the plurality of sensors based on the one or more deviations in measurements (para. [0036]: para. [0091]; para. [0118]).
Erivantcev does not specifically teach compensating for the one or more deviations in measurements while the motion tracking system tracks a motion of the user.
However, Schuster teaches compensating for the one or more deviations in measurements while the motion tracking system tracks a motion of the user (para. [0113]: the body sensor network frame of reference can be aligned with the VR display device frame of reference using algebraic quaternion transformations).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adjusting operation of the motion tracking system such as is described in Schuster into Erivantcev, in order to assess a motion of a captured moving system and methods and systems for measuring and tracking a user's movement (when the moving system is a person) using a set of sensors (para. [0006]).
Regarding claim 15, Erivantcev teaches a method for adjusting operation of a motion tracking system comprising a computing apparatus and a plurality of sensors, each sensor comprising a gyroscope and an accelerometer (para. [0073]: typically, an IMU (e.g., 131 or 121) in a module (e.g., 113 or 111) generates acceleration data from accelerometers, angular velocity data from gyrometers/gyroscopes, and/or orientation data from magnetometers), the method, comprising: (a) determining, by the computing apparatus, a first orientation of the plurality of sensors 10aligned prior to being placed on a user (paras. [0035];para. [0036]; para. [0037]; para. [0065]: see claim 1 above); (b) determining, by the computing apparatus, a second orientation of the plurality of sensors after being placed on said user (para. [0036]: computing device (141); para. [0039]: the directions X, Y and Z can be identified to the computing device (141)); and (c) computing, by the computing apparatus, whether the plurality of sensors is placed on said person according to a predetermined sensor arrangement based on both the first and 15second orientations of the plurality of sensors (para. [0038]: in FIG. 1, the coordinate system (100) is aligned with a number of directions relative to the user when the user is in the reference pose illustrated in FIG. 1. The direction Z is parallel to the vertical direction from the feet of the user to the head (107) of the user; the direction Y is parallel to the sideway direction from one hand (106) of the user to another hand (108) of the user; and the direction X is parallel to the front-back direction relative to the torso (101) of the user in the reference pose; para. [0039]: the directions X, Y and Z can be identified to the computing device (141) via combinations of reference poses, such as the poses illustrated in FIGS. 1-3); and (d) adjusting, by the computing apparatus, operation of the motion tracking system based on a determination of whether the plurality of sensors is placed on said person according to the predetermined sensor arrangement para. [0036]: computing device (141); para. [0091]: for example, the rotational transformation of the arm module (115) as measured by the arm module (115) relative to the common reference system (100) can be applied, as a rotation α (161), to a unit direction that is initially along the direction Y to obtain the lengthwise direct R (171) of the arm (105) at the time of the calibration pose of FIG. 5; para. [118]: the rotational transformation of the head module (111) from the reference pose to the calibration pose can be applied to the direction XI (323) to obtain the direction H (301) that faces the front direction).
Erivantcev does not specifically teach compensating for one or more deviations in measurements while the motion tracking system tracks a motion of the user.
However, Schuster teaches compensate for one or more deviations in measurements while the motion tracking system tracks a motion of the user (para. [0113]: the body sensor network frame of reference can be aligned with the VR display device frame of reference using algebraic quaternion transformations).  
Regarding claim 16, Erivantcev in view of Schuster teaches all the limitation of claim 15, in addition, Erivantcev teaches the plurality of sensors are aligned according to a predetermined alignment prior to being placed on the user (para. [0037]: see claim 1 above).  
Regarding claim 17, Erivantcev in view of Schuster teaches all the limitation of claim 16, in addition, Erivantcev teaches further comprising comparing, by the computing apparatus, the first orientation and the predetermined alignment of the plurality of 20sensors, thereby determining the one or more deviation in sensor measurements (para. [0036]: computing device (141); para. [0047]: claim 1 above).  
Regarding claim 19, Erivantcev in view of Schuster teaches all the limitation of claim 17, in addition, Erivantcev teaches the operation of the motion tracking system is 25adjusted by applying a transformation to corresponding orientations of the plurality of sensors while the motion tracking system tracks a motion of the user (para. [0091]; para. [0118]: see claim 1 above).  
Regarding claim 20. Erivantcev in view of Schuster teaches all the limitation of claim 19, in addition, Erivantcev teaches the transformation adjusts a heading of each of the corresponding orientations in accordance with the deviation (para. [0128]: see claim 5 above).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Erivantcev in view of Schuster further in view of Kao (US 5,440,484, hereinafter referred to as “Kao”).
25 	Regarding claim 6, Erivantcev in view of Schuster teaches all the limitation of claim 1.  Erivantcev teaches the computing apparatus determining whether the first sensor is placed on the user according to a predetermined sensor arrangementpara. [0035]; para. [0036]; para. [0037]: see claim 1 above).  
Erivantcev and Schuster do not specifically teach the predetermined sensor arrangement is based on a heading difference.
	However, Kao teaches that  the predetermined sensor arrangement is based on a heading difference (col. 2, lines 44-52: another approach to calibration of a relative heading sensor utilizes a pre-calibrated absolute heading sensor, such as a magnetic compass, mounted in a fixed position relative to the relative heading sensor. As the relative heading sensor is rotated, the difference between two headings recorded by the absolute heading sensor is compared with the heading displacement measured by the relative heading sensor in order to calculate a conversion factor).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first sensor placed on the user according to a predetermined sensor arrangement based on a heading difference such as is described in Kao into the system of Erivantcev and Schuster, in order to provides a method for simultaneously calibrating absolute and relative heading sensors (col. 3, lines 6-8).
Regarding claim 7, Erivantcev in view of Schuster teaches all the limitation of claim 6, in addition, Erivantcev teaches comprising providing a signal indicative of the 30computing apparatus having determined that the first sensor of the plurality of sensors is not placed on the person according to the predetermined sensor arrangement (para. [0080]: the calibration pose of FIG. 5 can be used for recalibration after the sensor devices (111-119) are initially calibrated according to the reference poses of FIGS. 1-3 using the computing system illustrated in FIG. 4).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2858                                                                                                                                                                                             
/LEE E RODAK/Primary Examiner, Art Unit 2858